EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 


This Employment Agreement (this “Agreement”) is made and entered into by and
among Home Properties, L.P., a New York limited partnership (the “Company”),
Home Properties, Inc., a Maryland corporation (“HME”) and Edward J. Pettinella,
an individual (the “Employee”).
 
WHEREAS, the Company and the Employee desire to enter into a new Employment
Agreement to formalize the terms pursuant to which the Employee will continue to
be employed by the Company.
 
NOW, THEREFORE, in consideration of the mutual promises, benefits and covenants
herein contained, the parties hereby agree as follows:
 
1.           Term.  This Agreement will be effective on January 1, 2014 (“the
Commencement Date”) and shall terminate on December 31, 2016 (the “Expiration
Date”) unless terminated sooner in accordance with Section 4 of this Agreement.
 
2.           Duties.  During the term of this Agreement, subject to the
direction and control of the Board of Directors of HME (the “Board of
Directors”), the Employee shall serve in the capacity of Chief Executive Officer
and President of HME and shall perform and discharge well and faithfully any
management and other duties consistent with the position of Chief Executive
Officer and President as may be assigned to the Employee by the Board of
Directors.  The Employee shall devote substantially all of his business time to
the interests and business of the Company, HME and their subsidiaries and
affiliates except during a customary vacation period pursuant to the Company’s
vacation policy, but no less than four weeks per year, periods of illness and
other absences beyond his control.
 
3.           Compensation, Benefits and Expenses.
 
3.1           Base Salary.  The Base Salary to be paid to the Employee under
this Agreement shall be a minimum base salary of $550,000 per annum which shall
be payable in accordance with the Company’s standard payroll practices and shall
be subject to such withholdings as required by law or as otherwise permissible
under such practices or policies.  The Employee’s base salary is subject to
increase based on annual review by the Compensation Committee of the Board of
Directors (the “Compensation Committee”) but in no event shall be decreased
without the Employee’s consent.
 
3.2           Incentive Compensation.  The Employee shall receive incentive
compensation pursuant to the Company’s Incentive Compensation Plan, as in effect
from time to time.  The Company has the right to change or eliminate the
Incentive Compensation Plan at any time.  The incentive compensation to be paid
to the Employee in 2014 shall be based on the Company’s and the Employee’s
performance in 2013, continuing in like progression with the incentive
compensation to be paid in any year based on the Company’s and the Employee’s
prior year’s performance, including the incentive compensation to be paid to the
Employee in the year following the termination of this Agreement, which shall be
based on the Company’s performance in the year of termination.  Notwithstanding
the above, the Employee acknowledges that whether any incentive compensation is
to be paid and the amount of that incentive compensation is completely in the
discretion of the Compensation Committee.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.3   Stock Option Grants, Restricted Stock Awards and Performance-Based Equity
Award.  On an annual basis, the Company shall review the performance of the
Company and the Employee and the Company may provide the Employee with
additional compensation in the form of long-term equity incentives, such as
stock options, restricted stock, service-based restricted stock units and
performance-based restricted stock units if the Compensation Committee
determines that the performance of the Company and the Employee’s contribution
to the Company warrant the payment of such additional consideration.  The amount
of the awards shall be no less than that granted to other senior executives of
the Company and shall be reasonable in light of the contributions made, or
expected to be made by the Employee for the period for which such grant was
made.  All grants made after the date of this Agreement shall provide that in
the event Employee terminates employment for Good Reason (as defined below) the
grants will vest and be paid on the same terms as if the Employee’s employment
were terminated by the Company without cause.  Equity-based compensation awards
granted prior to the date of this Agreement will continue to be governed by the
terms of Employee’s prior employment agreements.
 
3.4           Fringe Benefits.  During the period of the Employee’s employment,
the Company shall provide the Employee with such fringe benefits as shall be
determined by the Compensation Committee, provided such fringe benefits shall be
no less favorable than those provided to other senior executives of the Company,
HME or their subsidiaries or affiliates.
 
3.5           Expenses.  During the term of this Agreement, the Company
authorizes the Employee to incur reasonable and necessary expenses in the course
of performing his duties and rendering services under this Agreement, and the
Company shall reimburse the Employee for all such expenses within 30 days after
the Employee renders to the Company an account of such expenses and such other
substantiation as the Company may reasonably request.  At the Company’s
corporate office, the Company shall provide the Employee with an office, office
equipment and appropriate clerical support to discharge Employee’s duties under
this Agreement.
 
4.           Termination.
 
4.1           Termination.  Employee’s employment may be terminated by the
Company (after approval by the Board of Directors) at any time, with or without
“Cause,” or by the Employee at any time, with or without “Good Reason.”  Any
termination of employment shall also constitute Employee’s resignation from all
positions as an officer and/or director of HME and its affiliates.
 
4.2           Definition of Cause.  As used herein, “Cause” shall be determined
by the Corporate Governance/Nominating Committee of the Board of Directors (the
“Corporate Governance/Nominating Committee”) in the reasonable and good faith
exercise of its discretion, and shall mean:  (a) dishonest or fraudulent actions
by the Employee in the conduct of his duties for the Company or the conviction
of the Employee of a felony;  (b) a material failure by the Employee to devote
substantially all of his business time to the business of the Company; (c) a
material failure by the Employee to follow the Company’s good faith instructions
and directives that is not cured by the Employee within 60 days after receiving
notice; (d) unreasonable and material neglect, refusal or failure by the
Employee to perform the duties assigned to him that is not cured by the Employee
within 60 days after receiving notice; (e) the Employee’s material breach of
this Agreement that is not cured by the Employee within 60 days after receiving
notice; (f) the Employee’s breach of the Code of Business Conduct and Ethics of
Home Properties, Inc. and its Affiliated Companies and/or the Company’s Code of
Ethics for Senior Financial Officers (the “Code of Ethics”); (g) any other act
or omission which subjects the Company, HME or their subsidiaries or affiliates
to substantial public disrespect, scandal or ridicule; or (h) any governmental
agency or regulatory authority recommends or orders that the Company terminate
the employment of the Employee or relieve him of his duties.
 
 
 
2

--------------------------------------------------------------------------------

 
 
4.3           Definition of Good Reason.  As used herein, “Good Reason” shall
mean:  (a) a material breach of this Agreement by the Company or HME that is not
cured within 60 days after receiving notice of such breach, which notice must be
provided within 90 days of the initial existence of the Good Reason condition,
with the determination as to whether there has been a breach and whether the
breach is material to be determined by the Corporate Governance/Nominating
Committee in the reasonable and good faith exercise of its discretion;  (b)
diminution of, or reduction or adverse alteration of, Employee’s duties or
responsibilities, or the Company’s assignment of duties, responsibilities or
reporting requirements that are materially inconsistent with his positions or
that materially expand his duties, responsibilities, or reporting requirements;
or (c) any requirement by the Company that the Employee relocate to a principal
place of business outside of the Rochester, New York metropolitan area.  Written
notice of an event constituting Good Reason must be provided to the Company
within 90 days of its occurrence.  The Company will have 30 days to cure such
occurrence, and Employee may not terminate due to Good Reason more than 30 days
following the last day of such cure period (and only if the Company has failed
to cure).
 
4.4           Termination for Cause or Without Good Reason.  In the event
that:  (a) the Company terminates Employee’s employment for Cause; or (b) the
Employee resigns or terminates employment with the Company without Good Reason,
then the Employee’s rights to receive any payments and benefits pursuant to this
Agreement shall, effective upon the date of termination, terminate in all
respects, except that the Company shall pay to the Employee: (i) accrued and
unpaid base salary and unused vacation time; and (ii) “Vested Entitlements”
which shall mean (x) notwithstanding the provisions of the plan pursuant to
which the bonus is being paid, earned but unpaid bonuses from prior fiscal years
(but only if the Employee resigns or terminates Without Good Reason but not if
the Company terminates for Cause); (y)  business expenses incurred by Employee
prior to termination in accordance with the Company’s policies; and (z) vested
amounts under tax-qualified retirement plans.   All restricted stock, restricted
stock units and stock options and other service-based or performance-based
equity awards held by Employee on the date of termination shall terminate in
accordance with the equity plan and agreement pursuant to which they were
issued.  In the event that the termination without Good Reason occurs before the
amount of the incentive compensation for services rendered in the year preceding
the date of termination has been finally determined, then the payment to the
Employee shall be an estimate based on the Employee’s targeted bonus with an
adjustment to be made promptly upon the determination of the actual amount
pursuant to the Company’s Incentive Compensation Plan.
 
4.5           Termination Without Cause or for Good Reason.
 
4.5.1           Separation Pay.  Except as provided in Section 4.6 below, in the
event that (a) the Company terminates the Employee’s employment for any reason
other than for Cause, death or Disability, or (b) the Employee resigns or
terminates employment with the Company with Good Reason, then the Company shall
pay to the Employee:  (i) accrued and unpaid base salary and unused vacation
time; and (ii) Vested Entitlements.  In the event that the termination occurs
before the amount of the incentive compensation for services rendered in the
year preceding the date of termination has been finally determined, then the
payment to the Employee shall be an estimate based on the Employee’s targeted
bonus with an adjustment to be made promptly upon the determination of the
actual amount pursuant to the Company’s Incentive Compensation Plan.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
4.5.2           Additional Separation Pay.  In the event of a termination of
Employee’s employment described in Section 4.5.1 of this Agreement, if the
Employee executes the release and waiver under Section 4.10 of this Agreement
and such release is effective and is not revoked, and the Employee has complied
with Section 4.12 of this Agreement, then in addition to the payments to be made
pursuant to Section 4.5.1 of this Agreement on the sixtieth (60th) day after
termination the Company shall pay to the Employee  a lump sum equal to 2.9 times
the sum of (a) the Employee’s then current base salary, and (b) the greater
of:  (i) the Employee’s targeted bonus for services rendered in the year of
termination; or (ii) the average bonus paid to the Employee for services
rendered in each of the three years prior to termination.   In the event the
conditions in the preceding sentence are not satisfied and the release is not
irrevocable by the sixtieth (60th) day after termination of employment, the
Employee shall not be entitled to the payments set forth in clauses (a) and (b)
above.  The Company also shall pay to the Employee prior to March 15th of the
year following termination, the incentive compensation that the Employee would
have earned based on his targeted bonus as provided in Section 3.2 of this
Agreement pro-rated for the portion of the year that the Employee was an
employee.  All restricted stock, restricted stock units and stock options and
other service-based or performance-based equity awards held by Employee on the
date of termination shall vest and be paid in accordance with the equity plan
and agreement pursuant to which they were issued.  In addition, the fringe
benefits provided to the Employee during the Term of this Agreement pursuant to
Section 3.4 of this Agreement, shall continue for 24 months after the
termination to the extent permitted by, and in accordance with, applicable law,
provided, however, that to the extent such benefits are provided pursuant to
life, health, disability, dental or similar benefit plans of the Company, in
lieu of continuing coverage, the Company shall pay to the Employee, on the 60th
day after termination of employment, a lump sum equal to the amount which the
Company would have paid to provide such benefits if the employment of the
Employee had continued for an additional 24 months.
 
4.6           Termination Following A Change of Control. In lieu of any other
payment or benefit under Section 4 unless payment under this Section 4.6 is
unavailable at the time of termination of employment based on any law or
governmental regulations or interpretations, in the event of a “Change of
Control” as defined in the Company’s Executive Retention Plan (including any and
all amendments thereto) (the “Retention Plan”) or a “Sales Event” as defined in
the Company’s 2011 Stock Benefit Plan (the “2011 Plan”) and a subsequent
termination of the Employee’s employment either by the Company or the Employee
as described in  the Retention Plan and the 2011 Plan, the benefits to be paid
to the Employee upon such a termination shall be as provided in the Executive
Retention Plan, except that the Employee shall be paid three times his Base
Salary (as defined in the Retention Plan) and three times the average bonus paid
to the Employee for services rendered in each of the three years prior to
termination of this Agreement.  The fringe benefits provided to Employee during
the Term of this Agreement pursuant to Section 3.4 of this Agreement shall
continue for 36 months after termination to the extent permitted by, and in
accordance with, applicable law, provided, however, that to the extent such
benefits are provided pursuant to life, health, disability, dental or similar
benefit plans of the Company, in lieu of continuing coverage, the Company shall
pay to the Employee, on the 60th day after termination of employment, a lump sum
equal to the amount which the Company would have paid to provide such benefits
if the employment of the Employee had continued for an additional 36
months.  All restricted stock, restricted stock units and stock options and
other service-based or performance-based equity awards held by the Employee on
the date of termination shall vest and be paid in accordance with the plans and
agreements pursuant to which they were issued.
 
 
 
4

--------------------------------------------------------------------------------

 
 
4.7           Termination By Reason of Death or Disability.  In the event of
Employee’s death during the term of this Agreement, or in the event that the
Company or the Employee elects to terminate Employee’s employment on account of
Disability, then the Company shall pay to the Employee or his estate, as
applicable:  (i) accrued and unpaid base salary and unused vacation time; (ii)
Vested Entitlements; (iii) any benefits payable on death or Disability under the
Company’s benefit plans; and (iv) a lump sum equal to 1.0 times the sum of (a)
the Employee’s then current base salary and (b) the greater of (y) the
Employee’s targeted bonus for services rendered in the year of termination; or
(z) the average bonus paid to the Employee for services rendered in each of the
three years prior to termination.  In addition, prior to March 15th of the year
following termination, the Company shall pay to the Employee incentive
compensation that the Employee would have earned based on his targeted bonus as
provided in Section 3.2 of this Agreement pro-rated for the portion of the year
that the Employee was an employee.  In the event that the termination occurs
before the amount of the incentive compensation for services rendered in the
year preceding the date of termination has been finally determined, then the
payment to the Employee shall be an estimate based on the Employee’s targeted
bonus with an adjustment to be made promptly upon the determination of the
actual amount pursuant to the Company’s Incentive Compensation Plan.  All
restricted stock, restricted stock units and stock options and other
service-based or performance-based equity awards held by Employee on the date of
termination of employment by death or Disability shall vest and be paid in
accordance with the equity plan and agreement pursuant to which they were
issued.  “Disability” shall mean any physical or mental disability of the
Employee that prevents him from performing his duties for 90 consecutive days or
for an aggregate of 180 days in any 12-month period.  In the event of a
termination of Employee’s employment on account of Disability, the payment
specified in (iv) above shall only be made if the Employee executes the release
and waiver under Section 4.10 of this Agreement and such release becomes non
revocable by the sixtieth (60th) day following the date of termination and the
Employee has complied with Section 4.12 of this Agreement.  Such payment shall
be made on the sixtieth (60th) day following the termination.  In the event of a
termination of Employee’s employment on account of death, the payment specified
in (iv) shall be paid as soon as administratively practicable and in any event
not later than the last day of year in which the death occurs or, if later, the
ninetieth (90th) day following the death.
 
4.8           Termination by Reason of Retirement.  In the event that Employee
elects to terminate Employee’s employment on or after reaching the Minimum
Retirement Age (“Retirement”), then the Company shall pay to the Employee:  (i)
accrued and unpaid base salary and unused vacation time; and (ii) Vested
Entitlements.  In the event that the termination occurs before the amount of the
incentive compensation for services rendered in the year preceding the date of
termination has been finally determined, then the payment to the Employee shall
be an estimate based on the Employee’s targeted bonus with an adjustment to be
made promptly upon the determination of the actual amount pursuant to the
Company’s Incentive Compensation Plan.  All restricted stock, restricted stock
units and stock options and other service-based or performance-based equity
awards held by Employee on the date of termination shall vest and be paid in
accordance with the equity plan and agreement pursuant to which they were
issued.  The fringe benefits provided to Employee during the Term of this
Agreement pursuant to Section 3.4 of this Agreement shall continue for 24 months
after Retirement to the extent permitted by, and in accordance with, applicable
law provided, however, that to the extent such benefits are provided pursuant to
life, health, disability, dental or similar benefit plans of the Company, in
lieu of continuing coverage, the Company shall pay to the Employee, on the 60th
day after termination of employment, a lump sum equal to the amount which the
Company would have paid to provide such benefits if the employment of the
Employee had continued for an additional 24 months.  Minimum Retirement Age
shall mean that age, which when combined with years of service to the Company,
shall equal 70 provided that the actual age of Employee must be 58 or greater.
 
 
 
5

--------------------------------------------------------------------------------

 
 
4.9           Definition of Termination.  For the purpose of any payments or
reimbursements to be made, or any benefits to be continued, by the Company to
the Employee under this Section 4 as a result of the Employee’s termination,
“termination” shall mean a “separation of service” (as such term is defined in
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)).
 
4.10           Release and Waiver.  In exchange and as a condition of receiving
for the additional consideration under Section 4.5.2 and Section 4.7 of this
Agreement, the Employee on behalf of himself and his heirs, executors, legal
representatives and assigns shall release the Company, HME and their affiliates,
and their directors, officers, employees, shareholders, partners, agents and
assigns, in both their individual and representative capacities from any and all
claims and obligations under any statute, role, regulation or ordinance or under
the common law of any state that arise out of or are in any way related to
events, acts or omissions occurring at any time prior to or at the time of
Employee’s termination.  Notwithstanding the foregoing, the Employee shall not
be required to release the Company, HME or their affiliates from:  (i) any
obligation to indemnify the Employee pursuant to the articles and bylaws of the
Company, any valid fully executed indemnification agreement with the Company,
any applicable directors and officers liability insurance policy, and applicable
law; or (ii) any obligations to make payments to the Employee under Section 4 of
this Agreement.
 
The Employee shall acknowledge that:  (A) he is knowingly and voluntarily
waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”); (B) that the consideration he will
be receiving for the waiver and release (i.e., the additional consideration to
be provided under Section 4.5.2 and Section 4.7 of this Agreement) is in
addition to anything of value to which he is already entitled; and (C) that he
has been advised, as required by the ADEA, that:  (1) his waiver and release
does not apply to any rights or claims that may arise after the date that he
signs such release; (2) he should consult with an attorney prior to signing the
release (although he may choose voluntarily not to do so); (3) he will have at
least 21 days from the date he receives the proposed release to consider the
release (although he may choose voluntarily to sign it earlier); (4) he has
seven days following the date he signs the release to revoke the release by
providing written notice of his revocation to the Board of Directors; and (5)
the release will not be effective until the date upon which the revocation
period has expired without Employee exercising his right to revoke, which will
be the eighth day (8th) after the date that the release is signed by the
Employee.
 
The claims included in this release and waiver will not include vested rights,
if any, under any qualified retirement plan in which Employee participates, and
his COBRA, unemployment compensation and worker's compensation rights, if
any.  Nothing in this release shall be construed to constitute a waiver of (a)
any claims Employee may have against the Company or HME that arise from acts or
omissions that occur after the effective date of the release, (b) Employee’s
right to file an administrative charge with any governmental agency concerning
the termination of that employment, including the Equal Employment Opportunity
Commission, or (c) Employee’s right to participate in any administrative or
court investigation, hearing or proceeding.  Employee must agree, however, to
waive and release any right to receive any individual remedy or to recover any
individual monetary or non-monetary damages as a result of any such
administrative charge or proceeding.  In addition, the release will not affect
Employee’s rights as expressly created by this Agreement, and does not limit his
ability to enforce this Agreement.
 
 
 
6

--------------------------------------------------------------------------------

 

 
4.11           Delay or Reduction of Payments, Reimbursements & Benefits.
 
4.11.1           Section 409A of the Code.  Notwithstanding any provision of
this Section 4 to the contrary, if the Employee is a "specified employee" (as
such term is defined in Section 409A of the Code) at the time of his
termination, then, to the extent necessary to prevent any excise tax to the
Employee under Section 409A of the Code:  (a) any payments or reimbursements
that would otherwise be made by the Company pursuant to this Section 4 before
the first day of the seventh month following the Employee’s termination instead
shall be accumulated and paid on the first day of the seventh month following
the Employee’s termination; and (b) if any of the benefits that would otherwise
be provided by the Company pursuant to this Section 4 before the first day of
the seventh month following the Employee’s termination are treated as deferred
compensation for purposes of Section 409A of the Code, then the Employee shall
bear the full cost of such benefits during such period, and the Company shall
reimburse the Employee for any out-of-pocket costs so incurred on the first day
of the seventh month following the Employee’s termination.  This Section 4.11 is
intended to delay payments, reimbursements and benefits to the Employee
following termination only if such delay is required by Section 409A of the
Code, and shall be construed accordingly.  Unless necessary to prevent any
excise tax to the Employee under Section 409A of the Code, this Section 4.11
shall not apply in the event of the Employee’s termination as a result of his
death or his disability (if such disability qualifies as a “disability” for
purposes of Section 409A of the Code).  In accordance with and to the extent
required by Section 409A, all reimbursement and in-kind post-employment benefits
provided under the Agreement will be subject to the following rules:  (i) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year; (ii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred;
and (iii) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.
 
4.11.2           Section 280G of the Code.  In the event that the vesting of the
stock options and other equity compensation together with all other payments and
the value of any benefit received or to be received by the Employee would result
in all or a portion of such payment being subject to excise tax under Section
4999 of the Code (the "Excise Tax"), then the Employee’s payment shall be either
(a) the full payment or (b) such lesser amount that would result in no portion
of the payment being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state, and local employment
taxes, income taxes, and the Excise Tax, results in the receipt by the Employee,
on an after-tax basis, of the greatest amount of the payment notwithstanding
that all or some portion of the payment may be taxable under Section 4999 of the
Code.  All determinations required to be made under this Section 4.11.3 shall be
made by the nationally recognized accounting firm which is the Company's outside
auditor immediately prior to the event triggering the payments that are subject
to the Excise Tax, which firm must be reasonably acceptable to the Employee (the
"Accounting Firm").  The Company shall cause the Accounting Firm to provide
detailed supporting calculations of its determinations to the Company and the
Employee.  Notice must be given to the Accounting Firm within 15 business days
after an event entitling the Employee to a payment under this Section 4.  All
fees and expenses of the Accounting Firm shall be borne solely by the
Company.  The Accounting Firm's determinations must be made with substantial
authority (within the meaning of Section 6662 of the Code).  Any amount required
to be forfeited by the Employee as determined by the Accounting Firm shall
reduce the amount of lump sum termination payment otherwise payable to the
Employee under this Section 4.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
4.13           No Voluntary Adverse Assistance.  The Employee agrees that he
will not voluntarily assist any other person in preparing, bringing, or pursuing
any litigation, arbitration, administrative claim or other formal proceeding
against the Company, HME or their subsidiaries or affiliates, or their officers,
directors, employees or partners unless pursuant to subpoena or other compulsion
of law.
 
5.           Notices.  Any notices or other communications under this Agreement
shall be in writing and shall be given by personal delivery or by a nationally
recognized overnight delivery service, and shall be deemed given when personally
delivered, or on the next business day following delivery to a nationally
recognized overnight delivery service:  (a) if to the Employee, addressed to his
last address on record with the Company; and (b) if to the Company, addressed
to:  Home Properties, L.P., 850 Clinton Square, Rochester, NY 14604, Attn:  Lisa
Critchley and Ann McCormick; or to such other address or addresses as either
party shall have specified in writing to the other party hereto.  Any notices to
be issued hereunder by the Company shall be issued by the Corporate
Governance/Nominating Committee on behalf of the Company.
 
6.           Covenants as to Confidential Information, Non-Compete and
Non-Solicitation.
 
6.1           Non-Compete.  The Employee recognizes that by virtue of his status
as an employee and a member of the Board of Directors, he is obligated to uphold
his fiduciary and other obligations to the Company and HME, and to comply with
all of the restrictions set forth in the Code of Ethics.  The Employee
acknowledges and agrees that he will fully and faithfully abide by the Code of
Ethics for so long as he is an employee and/or a member of the Board of
Directors.  In addition, the Employee acknowledges and recognizes the highly
competitive nature of the Company’s business and agrees that during the term of
this Agreement, and in the event this Agreement is terminated by the Company for
Cause or on account of Disability or by the Employee prior to a Change in
Control Without Good Reason or on account of Disability or Retirement for a
period of 12 months following the termination, the Employee will not, directly
or indirectly, without the written consent of the Real Estate Investment
Committee of the Board of Directors, own, manage, operate, control, be employed
by, or participate in or be connected with any entity owning or having financial
interest in, whether direct or indirect, a business entity which is in the
business of owning, operating, acquiring, developing or otherwise dealing in
Market-Rate (as subsequently defined) multifamily residential real properties in
the United States and Canada.  A property shall be deemed “Market-Rate” if there
is no project-based governmental assistance for residents of the property, if
there is no government subsidized interest rates that apply to the financing for
the property and if no interests in the entity owning the property have been
sold to a third party for purposes of that party acquiring tax credit
benefits.  From and after the termination of this Agreement for any reason the
above restrictions shall not be violated if and to the extent that the Employee
owns, manages, operates, controls, is employed by or participates in or is
connected with any entity owning or having a financial interest in a business
entity which owns, operates, acquires, develops or otherwise deals in any
multifamily residential real property consisting of:  (a) 50 or fewer apartment
units wherever located; (b) 200 or fewer apartment units if the property is
located in a state in which the Company does not own real property at the time
that the acquisition or transaction occurs; and/or (c) to the extent that the
Employee’s interest in any entity consists of less than a 5% limited partnership
interest in the case of a partnership and less than 5% of the outstanding
vesting shares in the case of a corporation in all cases so long as such
ownership, management, operation or control does not violate the Code of Ethics.
 
 
 
8

--------------------------------------------------------------------------------

 
 
6.2           Confidential Information; Non-Disparagement.  In addition to the
obligations of confidentiality as set forth in the Code of Ethics, the Employee
recognizes and acknowledges the existence of confidential business matters,
trade secrets, and proprietary information of the Company and HME, including but
not limited to customer lists sales, products, markets, inventions, marketing
strategies and plans, research, practices, procedures, current and planned
corporate strategies, strategic customers and business partners, and the
identity, skills and interest of its employees, which matters are valuable,
special, and unique assets of the Company’s and HME’s business.  The Employee
shall not, during or after the term of employment with the Company, disclose the
Company’s or HME’s confidential business matters to any person, firm,
corporation, partnership, association or other entity for any reason or purpose
whatsoever, without the prior written consent of the Board of Directors, except
as required by law or pursuant to legal process.  The Employee shall not, during
or after the term of employment with the Company, refer to the Company or any of
its employees, officers or directors, in any disparaging or derogatory manner.
 
6.3           Non-Solicitation.  During the term of this Agreement, and for a
period of one year following the date of termination, Employee shall not,
without the prior written consent of the Company, except in the course of
carrying out his duties hereunder, solicit or attempt to solicit for employment
with or on behalf of any corporation, partnership, venture or other business
entity, any employee of the Company or any of its affiliates or any person who
was formerly employed by the Company or any of its affiliates within the
preceding six months, unless such person’s employment was terminated by the
Company or any of such affiliates.
 
6.4           Remedies for Breach of this Section 6.  The Employee further
acknowledges that (a) compliance with all of this Section 6 is necessary to
protect the Company’s and HME’s business and goodwill; (b) a breach of this
Section 6 will irreparably and constitutionally damage the Company and HME; and
(c) an award of money damages will not be adequate to remedy such
harm.  Consequently, the Employee agrees that, and in addition to other
remedies, in the event he breaches or threatens to breach any of these
covenants, the Company and HME shall be entitled to both:  (1) a preliminary or
permanent injunction to prevent the continuation of such harm; and (2) money
damages, insofar as they can be determined, including, without limitation, all
reasonable costs and attorneys’ fees incurred by the Company and/or HME in the
enforcement of the provision.
 
6.5           Enforceability.  The Employee acknowledges and agrees that the
provisions of this Agreement are reasonable and necessary for the protection of
the Company and HME.  If, however, a final judicial determination is made by a
court having jurisdiction that the time or territory or any other restriction
contained in Section 6.1 of this Agreement is an unreasonable or otherwise
unenforceable restriction against the Employee, the provisions of Section 6.1 of
this Agreement shall not be rendered void, but rather shall be deemed amended to
apply as to the maximum time and territory and to the fullest extent as to all
provisions as may be legal and enforceable.
 
 
 
9

--------------------------------------------------------------------------------

 
 
7.           Breach of Agreement.  Each party agrees to indemnify and hold
harmless the other party from and against any loss, liability, damages,
judgments, suits, costs or expenses (including the costs of investigating and
enforcing each of the indemnified party’s rights under this Agreement and
attorneys’ fees and expenses) relating to or arising from any breach by the
indemnifying party of the terms of this Agreement.
 
8.           Section 409A of the Code.  To the extent applicable, it is intended
that this Agreement comply with the provisions of Section 409A of the
Code.  This Agreement shall be construed and administered in a manner consistent
with this intent, and any provision that would cause this Agreement to fail to
satisfy Section 409A of the Code shall have no force and effect unless and until
such provision is amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Company without the consent of the Employee).  Any
amendment to the timing and receipt of any payment or benefit provided hereunder
shall be effected in a manner that is intended to be in compliance with Section
409A of the Code.  Any reference in this Agreement to Section 409A of the Code
will also include any proposed, temporary or final regulation, or any other
guidance, promulgated with respect to such section by the U.S. Department of the
Treasury or the Internal Revenue Service.  If under this Agreement, an amount is
paid in two or more installments, for purposes of Section 409A, each installment
shall be treated as a separate payment.
 
9.           Governing Law.  ALL QUESTIONS PERTAINING TO THE VALIDITY,
CONSTRUCTION, EXECUTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND BE GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS PRINCIPLES OF CONFLICTS OF LAW.
 
10.           Indemnification; Directors and Officers
Insurance/Cooperation.  The Company shall indemnify Employee to the extent
permitted by HME’s Articles of Incorporation, By-laws and other organization
documents, and the Company’s limited partnership agreement against liabilities
incurred by Employee in connection with his having been an officer or director
of the Company.  Employee shall be covered by Directors and Officers insurance
that the Company provides from time to time to its directors and
executives.  The provisions of this Section 10 shall be in addition to and not
in limitation of any other right Employee may have for indemnification and
advancement of expenses.  Employee shall cooperate with the Company, to the
extent reasonably requested, in any investigation or litigation in which the
Company is a party and of which Employee has relevant information by virtue of
his employment with the Company.  The Company will reimburse reasonable expenses
related to such cooperation.
 
11.           Resolution of Disputes.  Any controversy arising out of or
relating to this Agreement, its enforcement or interpretation, or because of an
alleged breach, default, or misrepresentation in connection with any of its
provisions, or any other controversy arising out of Employee's employment,
including, but not limited to, any state or federal statutory claims, other than
claims under Section 6 of this Agreement, shall first be settled through good
faith negotiation.  If the dispute cannot be settled by negotiation within 90
days after the date of termination, the parties agree that all disputes other
than under Section 6 shall be submitted to binding arbitration as provided in
this Section 11. The arbitration will be conducted by Judicial Arbitration and
Mediation Services, Inc. ("JAMS") under its Employment Arbitration Rules &
Procedures or if JAMS is not able to administer such arbitration, another
mutually agreed upon arbitration provider in accordance with its employment
arbitration rules (as applicable, the “Rules”) shall administer any arbitration
under this Agreement.  The Rules shall govern the
 
 
 
10

--------------------------------------------------------------------------------

 
 
arbitrator and the parties except as expressly modified by this Section 11 or
subsequent agreement of the parties and the arbitrator.  The arbitration shall
be under the New York Arbitration Act (Civil Practice Law and Rules Section 7501
et seq.) and New York substantive law shall apply.  Either party may initiate
arbitration by sending a demand for arbitration in accordance with the Rules to
the other party and the arbitration provider.  The arbitration shall be
conducted in Rochester, New York, or such other location as the Company and
Employee may agree, before a single neutral arbitrator with experience in
employment matters.  No discovery shall be permitted in connection with the
arbitration except that the arbitrator may authorize discovery upon a party’s
showing that the requested discovery is likely to lead to material evidence
needed to resolve the dispute and is not excessive in scope, timing, or
cost.  Any permitted discovery shall comply with the New York Civil Practice Law
and Rules as to procedure and admissibility of evidence.  The arbitration
hearing, if any, shall be held within 60 days after appointment of the
arbitrator.  The arbitrator may render summary disposition of any or all of the
matters or claims, provided that the responding party has had at least 10 days
to respond to any application for summary disposition.  If required to preserve
the status quo or other rights of either the Company, HME or Employee,
provisional injunctive relief may be sought in any court of competent
jurisdiction situated in Monroe County New York, and any provisional injunctive
relief granted by such court shall remain effective until the matter is finally
determined by the arbitrator unless such relief is terminated by the applicable
court.  Final resolution of any dispute through arbitration may include any
remedy or relief which the arbitrator deems just and equitable, including any
and all remedies provided by applicable state or federal statutes, provided,
that the arbitrator shall have no power to award punitive, exemplary or other
damages not based on the party’s actual damages, and the Company, HME and
Employee each expressly waive any rights to receive such damages. At the
conclusion of the arbitration, the Arbitrator shall issue a written decision.
Any award or relief granted by the arbitrator hereunder shall be final and
binding on the parties hereto and may be enforced by any court of competent
jurisdiction. The parties acknowledge and agree that they are hereby waiving any
rights to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with this Agreement or Employee’s
employment.  The parties agree that HME and the Company shall be responsible for
payment of the forum costs of any arbitration hereunder, including the
arbitrator's fee and expenses. Each party shall bear his or its own legal costs,
provided that if the arbitrator determines that HME or the Company has acted in
bad faith, then Employee shall be entitled to payment by HME and the Company of
the reasonable attorneys' fees and costs incurred by Employee in connection with
resolution of the dispute in addition to any other relief granted, to the extent
permitted by applicable law.
 
12.           Entire Agreement.  This Agreement and the benefit plans referred
to herein constitute the entire agreement of the parties hereto with respect to
the matters contained herein, and no modification, amendment or waiver of any of
the provisions of this Agreement shall be effective unless in writing and signed
by each of the parties hereto.  No failure to exercise any right or remedy
hereunder shall operate as a waiver thereof.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
representatives, successors and assigns.
 
13.           Headings.  The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect the construction
or interpretation of this Agreement.
 
 
 
11

--------------------------------------------------------------------------------

 
 
14.           Counterparts.  This Agreement may be executed in several
counterparts, and all counterparts so executed shall constitute one agreement,
binding on the parties hereto, notwithstanding that both parties are not
signatory to the original or the same counterpart.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
respective dates set forth below, effective as of the latest such date.
 
HOME PROPERTIES, L.P.
By: Home Properties, Inc.
Its: General Partner


Date:  December 18, 2013                                             By: /s/
David P. Gardner
David P. Gardner
Executive Vice President




HOME PROPERTIES, INC.


Date:  December 20, 2013                                             By:  /s/
Leonard F. Helbig, III
    Leonard F. Helbig, III
                  Chair of Compensation
 Committee of the Board of Directors




Date:  December 18, 2013                                             By: /s/
Edward J. Pettinella
                     Edward J. Pettinella



 
12

--------------------------------------------------------------------------------

 
